DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021, has been entered.
Current Status of 16/469,685
Claims 1, 4-11, and 14-17 have been examined on the merits.  Claims 1, 4, 6, 9, and 16 are currently amended.  Claims 5, 7-8, 10-11, and 14-15 are previously presented.  Claim 17 is new.
Priority
Applicants identify the instant application, Serial #:  16/469,685, filed 06/14/2019, and having 1 RCE-type filing therein, as a national stage entry 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 6, 2021, were filed after the mailing date of the Final Office Action on 01/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of April 6, 2021.
The Examiner has reviewed the claim amendments and Reply of 04/06/2021.
The Examiner is saddened to hear of Representative Tom Dodd’s passing on 15 December 2020 and wishes the very best for Attorney Dodd’s family, colleagues, and friends.
The objection against claim 1 (see paragraph 16 in previous Office Action) is withdrawn since Applicants correctly revised moiety (b-6), as requested.
The objection against claim 1 (see paragraph 17 in previous Office Action) is withdrawn since Applicants delete the duplicate moiety (b-10), as requested.
Applicants deleted “OBJ” in claim 4, thereby rendering moot the objection against claim 4 (see paragraph 18 in previous Office Action).
All claim status identifiers are now correct, thereby rendering moot the objection against claims 6, 9, and 16 of paragraph 19 (previous Office Action).
Applicants revised claim 16 to begin with -- The compound of claim 1 -- , as requested in the objection of paragraph 20 (previous Office Action).  Therefore that objection against claim 16 is withdrawn.
Applicants fixed moiety (b-6) thereby rendering moot the new matter rejection in paragraphs 21-23 of the previous Office Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yurity Stercho, Applicants’ Representative on April 13, 2021.
The application has been amended as follows: 
In claim 1, strike “0, or 1;” for variables x, y, and z and replace with -- 0, 1, or 2; -- within last line of page 2.  This has support within page 5 of the Specification and is in line with (and corrects a lack of antecedent basis issue with) an embodiment permitting two R1a or two R2a substituents to be bound to the same carbon atom and together form a cyclopropylidene radical on page 3 of claim 1.
In claim 1, strike “R4a, ” from claim 1 narrative on page 3.  This substituent is now a superfluous variable with lack of antecedent basis to illustrations or claim 1 narrative.  A review of the record indicates it used to belong to “NR4a” of variable Q2 which Applicants removed during prosecution.
Conclusion
Claims 1, 4-11, and 14-17 are allowable as written for the rationale stated within paragraphs 23-26 of the Non-Final Office Action of 06/11/2020.  This “Reasons For Allowance” is still valid against base independent claim 1, upon which all other claims depend.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625